Case 1:19-cv-05186-MKB-ST Document 12 Filed 09/09/20 Page 1 of 4 PageID #: 67




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
MALKA RANI, individually and on behalf of
all other similarly situated individuals,
                                                                  ORDER
                                    Plaintiff,                    19-CV-5186 (MKB) (ST)

                           v.

MICHAEL A. DROBENARE,

                                    Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Malka Rani, commenced the above-captioned action, individually and on behalf

of a putative class, on September 11, 2019, against Defendant Michael A. Drobenare, alleging

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).

(Compl. ¶¶ 1–2, 17–22, 32–37, Docket Entry No. 1.) On February 13, 2020, Plaintiff moved for

a default judgment and requested $1,000 in statutory damages, $4,320 in attorney fees, and

$456.85 in costs. (Pl. Mot. for Default J., Docket Entry No. 9; Pl. Mem. in Support of Default J.

¶¶ 10–11, Docket Entry 9-2.)

        For the reasons explained below, the Court grants Plaintiff’s motion for a default

judgment, finds Defendant liable for violating sections 1692e(11) and 1692g(a) of the FDCPA,

awards Plaintiff damages in the amount of $900, consisting of $500 in statutory damages and

costs totaling $400, and denies Plaintiff’s request for additional costs and attorneys’ fees, but

grants Plaintiff leave to submit supporting documentation within thirty (30) days of this Order.
Case 1:19-cv-05186-MKB-ST Document 12 Filed 09/09/20 Page 2 of 4 PageID #: 68




   I.   Background

        By Order dated December 13, 2019, Magistrate Judge Steven Tiscione directed Plaintiff

to file a motion for a default judgment against Defendant by February 13, 2020. (Order dated

Dec. 13, 2019; Status Report dated Dec. 13, 2019, Docket Entry 8.) Plaintiff subsequently

moved for a default judgment requesting $1,000 in statutory damages, $4,320 in attorney fees,

and $456.85 in costs. (Pl. Mot. for Default J., Docket Entry No. 9; Pl. Mem. in Supp. of Default

J. ¶¶ 10–11, Docket Entry 9-2.)

        By Order dated February 19, 2020, the Court referred the motion for a default judgment

to Judge Tiscione for a report and recommendation, (Order dated Feb. 19, 2020), and by report

and recommendation dated August 19, 2020, Judge Tiscione recommended that the Court grant

in part and deny in part Plaintiff’s motion, (R&R (the “R&R”), Docket Entry No. 10). Judge

Tiscione recommended that “Defendant be found liable of violating sections 1692e(11) and

1692g(a) of the FDCPA,” that the Court award Plaintiff statutory damages in the amount of $500

plus $400 in costs, for a total damages award of $900, and that the Court deny Plaintiff’s motion

for additional costs and attorneys’ fees without prejudice, with leave to submit a renewed motion

for attorneys’ fees with supporting evidence within thirty (30) days of the entry of judgment in

this case. (Id. at 1–2, 20.)

        No party has objected to the R&R and the time for doing so has passed.

  II. Discussion

        A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

timely object to a magistrate’s report and recommendation operates as a waiver of further



                                                2
Case 1:19-cv-05186-MKB-ST Document 12 Filed 09/09/20 Page 3 of 4 PageID #: 69




judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

2015) (quoting Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)); see also

Almonte v. Suffolk Cty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to

object to any purported error or omission in a magistrate judge’s report waives further judicial

review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Sepe v. N.Y.

State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v. Male Juvenile, 121

F.3d 34, 38 (2d Cir. 1997)); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham,

Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a

decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to file timely

objections designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1).

  III. Conclusion

       For the reasons set forth above, the Court adopts the R&R and grants Plaintiff’s motion

for default judgment in part, and awards Plaintiff statutory damages in the amount of $500 plus

$400 in costs, for a total damages award of $900. The Court also grants Plaintiff thirty (30) days

from the date of this Order to submit documentation to support Plaintiff’s request for additional




                                                  3
Case 1:19-cv-05186-MKB-ST Document 12 Filed 09/09/20 Page 4 of 4 PageID #: 70




costs and attorneys’ fees. If Plaintiff fails to timely submit documentation, the Court will close

this case. The Court directs Plaintiff to mail a copy of this Order to Defendant at the address of

record.

Dated: September 9, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                 4
